DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 May 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al (US 2009/0053647 A1).  The examiner notes that this US document is a national stage application of applicants’ cited document WO 2006/132088 A1 addressed in the international stage opinion.  With respect to applicants’ claims 1 and 4-5, the epoxy adducts of (14), (15), (25), (26), (37), (38), (49), (50), (90), (91), (95), (101), (102), (113), (114), (125) and (126) set forth in [0037] in Enomoto et al are all species immediately envisionable of n1 being one as an example thereof anticipating applicant’s composition wherein it is set forth that they are makeable via reacting glycidyl ether groups with an aromatic carboxylic acid or hydroxide in [0036] of Enomoto et al and nl is at least one and as high as the hydrogen atoms available on rings attached thereto. Examples of these anticipatory compounds is as follows:  
    PNG
    media_image1.png
    265
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    511
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    206
    511
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    442
    528
    media_image4.png
    Greyscale
These examples are products makeable with compounds of formula (2) or (4) of applicant’s claim 1. With respect to the limitations in claim one that the compositions of applicant’s invention “for covering a stepped substrate”, Enomoto et al disclose their underlayer coating can be used as a planarizing (flattening) coating in the following: 
    PNG
    media_image5.png
    241
    630
    media_image5.png
    Greyscale
 . Thus, with respect to applicant’s claims 1 and 4-5, the compounds of Enomoto et al are capable of being used for for covering stepped substrates as indicated by one their intended uses as being flattening or planarizing layers and when used to make such flat or planar layers would have been recognized by workers in the art to be used to flatten or planarize layers that were not so flat or planer in the semiconductor arts thus capable of being used to achieve the flattest layers possible thus showing the compounds having inherently the capability to form the desired lack of difference in the level surface regardless of what topography the substrate coated over had leaving the compounds of Enomoto et al as species of composition anticipating applicants’ invention. “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Claims 1, 4-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plassmann et al (US 6,610,817 B2). This rejection is made in view of applicants’ amendment to claim 1. With respect to applicant’s claims 1, 4-5 and 14, the portion of the claims of “resist 
    PNG
    media_image6.png
    282
    389
    media_image6.png
    Greyscale
 and octanoic acid. Octanoic acid is a species of applicants’ 
    PNG
    media_image7.png
    334
    899
    media_image7.png
    Greyscale
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 2009/0053647 al). The examiner notes that this US document is a national stage application of applicants’ cited document WO 2006/132088 al addressed in the international stage opinion. With respect to applicant’s claims 1, 4-5 and 14-16, the epoxy adducts of (14), (15), (25), (26), (37), (38), (49), (50), (90), (91), (95), (101), (102), (113), (114), (125) and (126) set forth in [0037] in Enomoto et al are all species of applicant’s epoxy adduct  if  n1=1 wherein  it is set forth that they are makeable via reacting glycidyl ether groups with an aromatic carboxylic acid or hydroxide compound in [0036] of Enomoto et al. Enomoto et al do not set forth explicit use of any of these epoxy adducts in their example compositions with further additives, but Enomoto et al do clearly teach in [0031] to [0042] that these are each examples of their at least one of a naphthalene resin having the structural unit of formula (1) and a naphthalene resin having the structural unit of (2) for their “coating-type underlayer coating” which also comprises solvent, crosslinking agent, crosslinking catalyst and a surfactant. Enomoto 
    PNG
    media_image5.png
    241
    630
    media_image5.png
    Greyscale
Thus, with respect to applicant’s claims 1, 4-5 and 14-15, the use of any of the above explicitly listed “ at least one of a naphthalene resin having the structural unit of formula (1) and a naphthalene resin having the structural unit of (2)” of Enomoto et al in their coating-type underlayer coating as a planarizing or flattening layer for the substrate underneath then for for lithography having a selection ratio of dry etching rate close to that of photoresists, a coating-type underlayer coating for lithography having a lower selection ratio of dry etching rate than that of photoresists, or a coating-type underlayer coating for lithography having a lower selection ratio of dry etching rate than that of semiconductor substrates, to confer an function as anti-reflective coating, and to control refractive Index n and attenuation coefficient k in 248 nm, 193 nm or 157 nm of the composition therefor as set forth in [0010] would have been prima facie .
With respective to applicant’s claim 19, the values of n in the compounds set forth in (14), (15), (25), (26), (37), (38), (49), (50), (90), (91), (95), (101), (102), (113), (114), (125) and (126) set forth in [0037]and [0038] addressing n as valued for formulae (1) to (5) as set forth in [0012] to [0016] as 2 to 7000 thus, encompassing forming epoxy adducts from epoxy compounds with 4 epoxy groups in Economoto et al making such a species of Economoto et al prima facie obvious to form the underlayer coating as a planarizing or flattening layer for the substrate underneath as taught.
The substitution of one explicitly listed naphthalene resin having the structural unit of formula (1) and a naphthalene resin having the structural unit of (2) for anther of Enomoto et al with expectedly desired properties set forth by Enomoto et al would have been prima facie obvious making applicant’s invention with respect to applicants’ claims 1, 4-5 and 14-19 prima facie obvious for this reason as well which is to provide an underlayer having a selection .

Response to Arguments
Applicant’s addition of limits from now cancelled claim 13 to claim 1 removed rejections based upon Dey as there was no rejection of claim 13 made in view of Dey.

Applicant's arguments filed `20 April 2021  have been fully considered but they are not persuasive.  Arguments with respect to Enomoto (US 2009/0053647 ) addressing the invention of claim 1 now amended with the limitations of cancelled claim 13  and claims 4-5  are Enomoto et al does not describe or suggest an epoxy adduct (C) having a structure “derived” from the reaction of reactants as set forth in claim 1. First the examiner notes that the limitation is “obtained by reacting” and not “derived from” the reaction of the components (A) and (B) as set forth. Second, the invention is written in “product by process” manner and with respect to anticipation, the product is what is being claimed. Enomoto et al in their examples clearly react a species anticipating applicant’s (A) compound with at least two epoxy groups and the compounds reacted therewith do react in an addition manner, i.e. no atoms lost in the reaction, and with respect to the specific examples of compound disclosed by Enomoto et al as found in the rejection of record all products would have been made from a (B) compound that has a carboxylic acid and an alkyl group within the scope of between 3 and 19 carbon atoms and is within the scope of applicants (Bl) acid as in formula (2) in applicants invention. Applicants in claim 1 only require that the composition be comprised of the reaction product. Applicants have failed to show how the compounds of Economoto et al are not within the scope of the invention .
It is also noted all comparisons were made with compositions also comprised of other components besides the required epoxy adduct of the claimed invention of applicant’s claims 1, 4-5 and 14-19 3. The rejection stands for reasons given above.
With respect to rejections of claims 1, 4-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plassmann et al (US 6,610,817 B2), applicants argue that Plassman does not describe or suggest an epoxy adduct (C) aving a structure from such reactants as required by applicants’ invention.  . The composition of Plassmann et al set forth in Examples 1-2 is a species anticipating applicant’s invention of claims 1, 4-5 and 14 wherein the reactive diluent is the epoxy adduct made from hexahydrophthalic acid diglycidyl ester, i. e. 
    PNG
    media_image6.png
    282
    389
    media_image6.png
    Greyscale
 and octanoic acid.  The adduct of Plassman et al as set forth is a species within the scope of applicants’ invention wherein octanoic acid reacting with epoxy ring yields an epoxy adduct with a C6 alkyl group pendent therefrom.  How is this not a species of applicant’s invention?  The rejection stands for this reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/20/2021